Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “detection unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to detect a load received from training person’s feet standing”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “detection unit” present in claims 1-5, this limitation is taken to describe load sensors. (Page 6 Lines 14-15)
 
 

calculation unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to calculate a load’s center of gravity of the training person’s feet”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “calculation unit” present in claims 1-5, there are no definitive examples given in the specification of “calculation unit”. The Office will interpret the calculation unit to be a CPU due to the function of the calculation unit.

The claim limitation “setting unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to set a stable unit”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
setting unit” present in claims 1-5, there are no definitive examples given in the specification of “setting unit”. The Office will interpret the setting unit to be a program due to the function of the setting unit.

The claim limitation “control unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to perform safety control for ensuring safety during a training attempt”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “control unit” present in claims 1-5, this limitation is taken to describe one or more processors. (Page 8 Lines 12-13)

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the Claims filed on 11/22/2021:
	In Claim 13, line 4, the phrase “a boarding surface” has been replaced with the phrase ---the boarding surface---
In Claim 14, line 4, the phrase “a boarding surface” has been replaced with the phrase ---the boarding surface---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a balance training system comprising: a moving carriage configured to be able to move on a moving surface by driving a driving unit; a detection unit configured to detect a load received from training person's feet standing on the moving carriage; a calculation unit configured to calculate a load's center of gravity of the training person's feet on a boarding surface from the load detected by the detection unit; a setting unit configured to set a stable range, the stable range being a range of the load's center of gravity of  the training person collected in a calibration work while the training person  maintains upright on the boarding surface; and a control unit configured to perform safety control for ensuring safety during a training attempt for driving the driving unit to move the moving carriage when the control unit determines that the load's center of gravity has fallen outside the stable range based on a result of the calculation by the calculation unit or when the control unit predicts that the load's 
Claims 2-5, 9, and 13 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 6, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a balance training system comprising: a moving carriage configured to be able to move on a moving surface by driving a driving unit; a sensor configured to detect a load received from training person's feet standing on the moving carriage; and a processor configured to calculate a load's center of gravity of the training person's feet on a boarding surface from the load detected by the sensor, to set a stable range, the stable range being a range of the load's center of gravity of the training person collected in a calibration work while the training person maintains upright on the boarding surface, and to perform safety control for ensuring safety during a training attempt for driving the driving unit to move the moving carriage when it is determined that the load's center of gravity has fallen outside the stable range based on a result of the calculation or when it is predicted that the load's center of gravity is going to fall outside the stable range based on the result of the calculation.
Claims 10 and 14 depend either directly or indirectly from claim 6 and are allowable for all the reasons claim 6 is allowable.

Regarding independent claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a control method for a balance training system for enabling a training person to perform balance training while standing on a moving carriage moving on a moving surface, the control method comprising: setting a stable range, the stable range being a range of a load's center of gravity of the training person collected in a calibration work while the training person maintains upright on a boarding surface of the moving carriage; detecting a load received from training person's feet standing on the moving carriage; calculating the load's center of gravity of the training person's feet on the boarding surface 3Application Serial No.: 16/812,617 Docket No.: 94384-48 (08TMCHI14602PA) from the load detected in the detecting; and performing safety control for ensuring safety when it is determined that the load's center of gravity has fallen outside the stable range based on a result of the calculation in the calculating or when it is predicted that the load's center of gravity is going to fall outside the stable range based on the result of the calculation in the calculating.
Claim 11 depend either directly or indirectly from claim 7 and are allowable for all the reasons claim 7 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a non-transitory computer readable medium storing a control program for a balance training system for enabling a training person to perform balance training while the control program causing a computer to execute: setting a stable range, the stable range being a range of a load's center of gravity of the training person collected in a calibration work while the training person upright on a boarding surface of the moving carriage; detecting a load received from training person's feet standing on the moving carriage; calculating the load's center of gravity of the training person's feet on the boarding surface from the load detected in the detecting; and performing safety control for ensuring safety when it is determined that the load's center of gravity has fallen outside the stable range based on a result of the calculation in the calculating or when it is predicted that the load's center of gravity is going to fall outside the stable range based on the result of the calculation in the calculating.
Claim 12 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

The prior art of record Sasaki (US Patent No. 10,159,872) is the closest prior art to the claimed invention but fails to teach or render obvious a setting unit configured to set a stable range, the stable range being a range of the load’s center of gravity of the training person collected in a calibration work while the training person maintains upright on the boarding surface. Sasaki specifically teaches a stored program that uses a changing posture angle or lean angle using an offset value as a stability training program but does not teach a range of the load’s center of gravity of the training person collected in a calibration work while the training .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784